DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 8-14 directed to an invention non-elected with traverse in the reply filed on 7/14/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Brian Erickson on 3/26/2021.
The application has been amended as follows: 
Regarding claim 1, replace “delivering at least one further piece good to the packaged first plurality of piece good” with --- delivering at least one further piece good to the packaged first plurality of piece goods, wherein the at least one further piece good is a loose piece good ---.
Regarding claim 1, replace “packaging the first plurality of piece goods and the at least one further piece good together with a second wrapping element” with --- packaging the first plurality of piece goods and the at least one further loose piece good together with a second wrapping element ---.

Regarding claim 7, cancel claim 7.
Regarding claim 15, replace Regarding claim 15, replace “delivering at least one further piece good to the packaged first plurality of piece goods” with --- delivering at least one further piece good to the packaged first plurality of piece goods, wherein the at least one further piece good is a loose piece good ---.

Regarding claim 15, replace “but not by the first wrapping element” with --- but not by the first wrapping element, and wherein the at least one further piece good becomes packaged together with the first plurality of piece goods with the second wrapping element ---.
Regarding claim 16 replace “delivering at least one further piece good to the packaged first plurality of piece goods” with --- delivering at least one further piece good to the packaged first plurality of piece goods, wherein the at least one further piece good is a loose piece good ---.
Regarding claim 19, cancel claim 19.
Allowable Subject Matter
Claims 1-6, and 15-18 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, teach, or fairly suggest a method comprising packaging a first plurality of piece goods with a first wrapping element, wherein the first wrapping element at least partially surrounds the first plurality of piece goods, delivering at least one further piece good to the packaged first plurality of piece goods, wherein the at least one further piece good is a loose piece good; and packaging the first plurality of piece goods and the at least one further piece good with a second 
Duerr teaches method comprising packaging a first plurality of piece goods with a first wrapping element, wherein the first wrapping element at least partially surrounds the first plurality of piece goods, delivering at least one further piece good to the packaged first plurality of piece goods; and packaging the first plurality of piece goods and the at least one further piece good with a second wrapping element.
However, Duerr fails to teach wherein the at least one further piece good is a loose piece good. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER ROBIN KIM/             Examiner, Art Unit 3731

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731